          Case: 1:19-cv-02519-JG Doc #: 28 Filed: 05/15/20 1 of 2. PageID #: 198



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


LEONARD MAZZOLA,                                       Case No. 1:19-CV-02519
                        Plaintiff,
                                                       Judge James S. Gwin
    vs.
ANTHONY TOGLIATTI, et al.                             Magistrate Judge David A. Ruiz

                        Defendants.

 PLAINTIFF MAZZOLA’S RESPONSE TO DEFENDANTS’ MOTION TO EXCUSE APPEARANCE AT
                                  MEDIATION


          As Plaintiff Leonard Mazzola informed defense counsel before Defendants filed their

motion to excuse (Doc. 27), Mr. Mazzola does not oppose the motion—as long as Defendants

confirmed via email that

                 (1)    Independence Mayor Greg Kurtz personally will appear for mediation on

                        Defendant City of Independence’s behalf, and

                 (2)    all other individual Defendants—cognizant of their separate punitive-

                        damages exposure and Plaintiff’s demands—will remain available as

                        needed on mediation day to participate by video.

          Mr. Mazzola also asked defense counsel to consider the importance of Defendant

Gregory O’Brien’s participation because of his role as law director, familiarity with certain key

facts, and the anticipated need to discuss non-monetary aspects of potential resolution.

          Mr. Mazzola does not want the mediation to fail because Defendants have divergent

interests (e.g., Mayor Kurtz and Defendant former mayor Togliatti are political rivals) and

divergent damages exposures and settlement prospects (e.g., only the individual Defendants face




                                            Page 1 of 2
       Case: 1:19-cv-02519-JG Doc #: 28 Filed: 05/15/20 2 of 2. PageID #: 199



punitive-damages exposure). Nor should mediation fail because only certain participants were

made available.

       After filing their motion, defense counsel confirmed by email that Mayor Kurtz and

Defendant O’Brien will participate. But counsel did not specifically confirm that all the other

individual Defendants will remain available by video, saying instead that they are “still working

through” who will attend.

       As long as Mayor Kurtz represents the City, and all other Defendants including O’Brien

remain available to participate by video as needed, Mr. Mazzola does not object to the motion.

Dated: May 15, 2020                        Respectfully submitted,

                                           /s/Subodh Chandra
                                           Subodh Chandra (0069233)
                                           Jessica S. Savoie (LA33378)1
                                           Brian Bardwell (0098423)
                                           THE CHANDRA LAW FIRM LLC
                                           The Chandra Law Building
                                           1265 West Sixth Street, Suite 400
                                           Cleveland, Ohio 44113
                                           216.578.1700 (p) / 216.578.1800 (f)
                                           Subodh.Chandra@ChandraLaw.com
                                           Jessica.Savoie@ChandraLaw.com
                                           Brian.Bardwell@ChandraLaw.com

                                           Attorneys for Plaintiff Leonard Mazzola




1Ms. Savoie is admitted to practice in this Court. She is licensed to practice in Louisiana and
certified to practice pending admission in Ohio. (Practice temporarily authorized pending
admission under Gov. Bar R. I., Sec. 19. Ohio Attorney Registration No. 0099330).

                                            Page 2 of 2
